UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-53235 Digitiliti, Inc. (Exact name of registrant as specified in its charter) 266 East 7th Street, Fourth Floor, Saint Paul, Minnesota 55101 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.001 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) x Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record of the classes of the securities covered by this Form as of the certification or notice date: 400 Pursuant to the requirements of the Securities Exchange Act of 1934, Digitiliti, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:October 12, 2012 By: /s/David S. Macey David S. Macey Chief Executive Officer
